Title: From George Washington to John Coryell, 1 March 1778
From: Washington, George
To: Coryell, John



Sir
Head Quarters Valley Forge 1st March 1778

I am very anxious to have all the continental flat Boats below Trenton carried up the River as far as Easton or near it, that they may be intirely out of the Enemy’s reach—I have desired the Gentlemen of the Navy Board to order Commodore Hazelwood to collect all those and carry them up as far as Trenton and when he has got them there to let you know it. I shall therefore be exceedingly obliged to you if you will collect a proper number of hands who are used to carry Boats thro’ the Falls and go down for them when you have notice. Or if you do not receive such notice in a few days, the Men may as well go down to Bordentown where the Boats are and bring them up from thence. There are a number of Cannon and some Stores there which I want carried to a place of safety. If you think the Boats can be taken thro’ the falls with the Cannon in them, it will save much expence and secure them perfectly. You are to apply to Messrs Hopkinson and Wharton of the Continental Navy Board at Bordentown for the Cannon if they can be carried up in the Boats.
I see by a letter of yours to Colo. Lutterloh that you want Money for these purposes. You may hire the Men for doing this service upon an

assurance of their being paid the moment it is performed. And you will therefore make out the account when you have finished and apply directly to me for the Money when it shall be paid with thanks. I am &c.
